MEMORANDUM **
Francisco Acosta-Ponce, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir.2008). We deny the petition for review in part and dismiss it in part.
The BIA acted within its discretion in denying Acosta-Ponce’s motion to reopen where he failed to contest his deport-ability on appeal to the BIA and submitted no new evidence calling the agency’s deportability determination into question. See 8 C.F.R. §§ 1003.2(a), (c). Moreover, we are unpersuaded by Acosta-Ponce’s contention that the agency applied an incorrect legal standard in denying his relief application. See Ayala-Chavez v. INS, 944 F.2d 638, 640-41 (9th Cir.1991) (discussing “outstanding equities” standard).
To the extent that Acosta-Ponce challenges the agency’s discretionary denial of § 212(c) relief, we lack jurisdiction to review this determination. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir.2007) (“Discretionary decisions, including whether or not to grant § 212(c) relief, are not renewable. 8 U.S.C § 1252(a)(2)(B)(ii).”). Moreover, this petition for review is not timely as to the BIA’s order dismissing Acosta-Ponce’s appeal. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.